Case 8:20-cv-01220-CJC-KES Document 42 Filed 07/20/20 Page 1 of 1 Page ID #:308



                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

 Case No. CV 20-01220-CJC-KES                                           Date: July 20, 2020

 Title: Z.W., ET AL. V. UNITED STATES DEPARTMENT OF HOMELAND SECURITY, ET
        AL.



 PRESENT:

       HONORABLE CORMAC J. CARNEY, UNITED STATES DISTRICT JUDGE

        Gabriela Garcia                                          N/A
        Deputy Clerk                                         Court Reporter

 ATTORNEYS PRESENT FOR PLAINTIFF:                 ATTORNEYS PRESENT FOR DEFENDANT:

        None Present                                         None Present

 PROCEEDINGS: (IN CHAMBERS) ORDER SETTING BRIEFING SCHEDULE FOR
 PLAINTIFFS’ AMENDED APPLICATION FOR TEMPORARY RESTRAINING
 ORDER [Dkt. 36]

        On July 16, 2020, the parties stipulated to a briefing schedule concerning Plaintiffs’
 amended application for a temporary restraining order. (Dkt. 35.) Per that stipulation, the
 Government shall respond to the amended application—with an opposition brief and/or a motion
 to dismiss—by July 23, 2020. Plaintiffs shall file a reply in support of the application and/or an
 opposition to the motion to dismiss by July 30, 2020. After the briefing has been completed, the
 Court will schedule a hearing if necessary.

 cl

 MINUTES FORM 11
 CIVIL-GEN                                                               Initials of Deputy Clerk GGA
